Title: To Alexander Hamilton from James McHenry, 12 February 179[8]
From: McHenry, James
To: Hamilton, Alexander



Philad. 12 Feby 179[8]
My dear Sir

I have recd. the result of my request to you and cannot be otherwise than pleased with it and thankful to you for it.
The inclosed is my first conceptions on certain past transactions in which you were a participator and perhaps adviser. I believe every thing was then conducted as it has been since, after due deliberation and for the best. It is however no easy matter to account for the great expenditures that have taken place beyond what had been expected, and not involve predecessors in some censure, and at the same time insinuate a belief or expectation that similar expences may in future be avoided, thereby to encourage to the prosecution of the same object. Will you run over the pages and make such notes or alterations as may appear to you proper. I have no copy of what I send. It is the first draught. I pray you therefore not to lose any of the sheets and to return it as soon as may be with your commentary.
Will it not be proper to subjoin to my letter certain propositions for consideration. Such as
The expediency of using the timber that has been procured for the purposes for which it was obtained or
2. The propriety of making a provision for a permanent navy yard and gradual or prompt purchase of timber &c proper for building and equipping ships of different rates &c.
Give me some reflexions on this point.
Yours affectionately

J McHenry

